PRICE, Judge,
concurring in result.
I concur in the result reached by the majority. I also agree that this result may be reached simply because the counties comprising the 37th Judicial Circuit have actually purchased workers’ compensation insurance for Smith. I do not, however, agree with the path of dicta taken by the majority along the way.
The principal opinion focuses almost exclusively upon the issue of control and ignores prior precedent and statutory law that require a more thorough and demanding analysis. This Court’s recent decision in Cates v. Webster, 727 S.W.2d 901 (Mo. banc 1987), is cited without discussion as supporting the majority’s- reasoning. In fact, Cates mandates an examination of the relevant statutory scheme to determine whether the General Assembly intended that a particular circuit court employee receive the benefit in question from the state. In this case, the legislative intent revealed by the statutes that govern the chief deputy juvenile officer position, coupled with an ambiguous statutory definition, lead to the conclusion that the state of Missouri did not choose to be responsible for Smith’s workers’ compensation benefits.
Admittedly, in the ordinary workers’ compensation case an employer-employee relationship is shown if the employer has the right to control the means and manner of the employee’s service. Howard v. Win-ebrenner, 499 S.W.2d 389, 395 (Mo.1973). Our decisions, however, make it clear that the control test is not always determinative:
In other contexts it is often observed that the test usually applied to determine *760the existence of a master-servant relationship is the right of control, (citations omitted); however, it is clear that the term “employee” may have different meanings in different connections. (Citations omitted.)
Cates, 727 S.W.2d at 906; accord Coy v. Sears, Roebuck & Co., 363 Mo. 810, 253 S.W.2d 816, 818 (1953). This is especially true when the putative “employer” is a judicial circuit.
The circuit courts occupy a unique position in our scheme of government. The court has the inherent authority to select, appoint, and control its own staff. State ex rel. St. Louis Cty. v. Edwards, 589 S.W.2d 283, 288-9 (Mo. banc 1979); State ex rel. Weinstein v. St. Louis Cty., 451 S.W.2d 99,102 (Mo. banc 1970). This inherent authority is derived from the constitutional separation of the powers of government into three distinct departments. Mo. Const. art. II, § 1; Weinstein, 451 S.W.2d at 101.
It must be understood, however, that the court’s authority to control its own employees does not include either the obligation or the ability to compensate them. Judicial employees cannot be paid directly from court funds, as the court has minimal or no money of its own and no taxing power to generate funds.1 Accordingly, some circuit court “employees” are paid by the state, while others are paid by the counties comprising the circuit in which the court is located.
As a result of this situation, persons who work for the circuit courts have been deemed to be “employed” by different entities for different purposes. When the issue presented to the reviewing court concerns the conditions of employment or duties of circuit court personnel (matters that implicate the court’s control over its own internal workings), those persons are considered to be judicial employees. See Edwards, 589 S.W.2d at 288-9; Weinstein, 451 S.W.2d at 102; Circuit Court of Jackson Cty. v. Jackson Cty., 776 S.W.2d 925, 927 (Mo.App.1989). This conclusion is essential to the preservation of the judicial department’s autonomy under our system of government.
On the other hand, when the underlying controversy requires a determination of the status of a class of circuit court personnel in relation to a given issue, our courts have looked to the legislative intent evidenced in the relevant statutory scheme. See Cates, 727 S.W.2d at 905-6; State ex rel. O’Leary v. Missouri State Bd. of Mediation, 509 S.W.2d 84, 89 (Mo. banc 1974); Hawkins v. Missouri State Employees’ Retirement System, 487 S.W.2d 580, 582-3 (Mo.App. 1972). The present case fits squarely within this latter classification.
For purposes of workers’ compensation: [T]he term “state employee” means any person who is an elected or appointed official of the state of Missouri or who is employed by the state and earns a salary or wage in a position normally requiring the actual performance by him of duties on behalf of the state.

Section 105.800.

Unfortunately, this definition is not very helpful because it begs the question (a “state employee” is a person “employed by the state” or who performs duties “on behalf of the state”). The principal opinion simply assumes that § 105.800 applies to all employees of the judiciary, citing § 105.-820, and finds this result in accord with the general principles of law in workers’ compensation. But because the circuit courts are sui generis, the applicability of the § 105.800 definition to a specific circuit court employee cannot be taken for granted.
In fact, the statutes that govern the compensation of circuit clerks, deputy circuit clerks, and division clerks expressly make the status of these employees contingent upon the source of their compensation. Those clerks who are paid directly by the state of Missouri “shall be considered state *761employees for all purposes”, whereas those who are paid by a city or county “shall not become state employees,” even though the state reimburses their salaries to the city or county. Section 483.0834, RSMo Supp. 1992; § 483.245.6. In reconciling this legislative directive with its announced rule, the majority notes that the General Assembly has the power to exempt classes of employees from the position-by-position approach. Principal opinion, n. 6. That statement is undoubtedly true; however, this Court has previously used those same statutes as evidence of the legislative intent in allocating financial responsibility for circuit court employee benefits between the state and the counties.
In Cates, the Court had to decide whether a bailiff in a division of the circuit court is a state employee for purposes of the State Legal Expense Fund, §§ 105.711 et seq. 727 S.W.2d at 905. Lacking an applicable statutory definition, the Court found it “significant that elsewhere [in §§ 483.083 and 483.245] the legislature has made the designation of certain judicial personnel as state employees dependent upon their being paid by the state.” Id. at 905. Applying this rule to the facts of the case, the Court concluded that the bailiff is not a state employee:
[Ajppellant is, in the context of § 105.-711.2(2), an employee of Jackson County because it is the county that pays his salary and provides his employee benefits. We need not decide whether appellant might be considered a state employee for other purposes.
Id. at 906; accord, Hawkins, 487 S.W.2d at 582-3 (further evidence that a court reporter is a state employee for purposes of the Missouri State Employees’ Retirement Sys-tern is the fact that part of the reporter’s salary is paid directly by the state by means of a state check).
In the case at bar, each of the four counties comprising the 37th Circuit issues Smith a monthly check for its pro rata share of his total compensation (salary and expenses). Sections 211.351.2, 211.393.2, RSMo Supp.1992. Each county, in turn, is reimbursed by the state for its share of Smith’s salary only.2 Section 211.393.3, RSMo Supp.1992. The maximum state contribution to Smith’s salary is set by § 211.-381.1(2), although the counties may choose to pay a larger salary out of their own funds. Section 211.394.1, RSMo Supp. 1992. Significantly, the state’s reimbursement scheme “exclud[es] all fringe benefits for such personnel.” Section 211.393.6, RSMo Supp.1992. In compliance with the statutory mandate, Smith does not receive any benefits such as health insurance, life insurance, or retirement benefits from the state.
In my opinion, the statutory scheme for the compensation of juvenile court employees evidences the General Assembly’s intention that only those employees whose salaries are paid directly by the state are state employees for workers’ compensation purposes. Conversely, the requirement that the counties pay the salary, expenses, and fringe benefits of all other employees (including the chief deputy juvenile officer), with partial state reimbursement of their salaries only, evidences a legislative intent that such employees shall not be deemed to be state employees.3
This interpretation provides continuity with our earlier decisions and is in harmony with the statutes that mandate workers’ compensation coverage for state employ*762ees. The General Assembly extended the provisions of the Workers’ Compensation Law to all state employees in 1969. L.1969, p. 187 § 1. This provision, however, did not affect those employees of any department or constitutional agency who were already covered by workers’ compensation. Id. p. 188 § 4. Thus, the statutory scheme from its inception contemplated the possibility that some persons employed by a department of the state might receive workers’ compensation benefits through a provision other than § 105.800.
I would hold that Smith is not a state employee for purposes of workers’ compensation because the state merely reimburses the amount of his salary to the counties he serves. The statutory compensation scheme evidences the legislature’s intention that the counties comprising the 37th Circuit shall be responsible for Smith’s subsidiary expenses, including his workers’ compensation benefits.4
I would affirm the commission’s ruling that Smith is not a state employee and that the state of Missouri is not liable for his workers’ compensation benefits. I would reverse its ruling that Smith is an employee of the 37th Judicial Circuit for workers’ compensation purposes and that the circuit is liable for his benefits. Because I would hold that Smith is the employee of the four counties comprising the circuit for workers’ compensation purposes, I concur in the majority’s holding that the counties and their insurers are responsible for his claim.

. A circuit court has the authority to fix the compensation for those employees it deems to be reasonably necessary to carry out its own functions. Weinstein, 451 S.W.2d at 102. Nonetheless, the actual monies required to pay such compensation must in fact come from the county or the state.


. The salary of the juvenile officer is paid directly by the state. Section 211.393.2, RSMo Supp. 1992. On August 13, 1988, the state began reimbursing to the counties the salary of the chief deputy juvenile officer (Smith’s position) and one deputy juvenile officer, class 1. Section 211.393.3, RSMo Supp.1992. It also began reimbursing an increasing percentage of the salaries of all other juvenile court staff, starting at five percent on January 1, 1989, and rising to fifty percent on January 1, 1998. Section 211.393.4, RSMo Supp.1992.


. This conclusion is supported by the statute directing that the circuit clerk of the city of St. Louis, the circuit clerk of St. Louis County and the court administrator of Jackson County "shall not become state employees” even though the state pays the city and counties "an amount which is equivalent to a circuit clerk’s salary." Section 483.083.4, RSMo Supp.1992. This provision signals the General Assembly’s intent that mere reimbursement of a court employee’s salary is insufficient to bestow the status of state employee on that employee.


. At the very least, the statutory exclusion of fringe benefits from the amount that is reimbursed to the counties makes it clear that the state did not intend to be responsible for any of Smith's benefits, including workers’ compensation insurance.